ON REHEARING.
PER CURIAM.
On application for rehearing the case of Rice v. Gilbreath, 119 Ala. 424, 24 South. 421, is, for the first time in any of the briefs filed in the case, cited, and it is urged upon us by appellant’s counsel as an authority against the sufficiency of plea numbered three, referred to in our original opinion. The demurrer here, however, does not raise the point upon which a similar plea was there held bad. The sufficiency of pleas is to be tested alone by the demurrers interposed, and pleas will not be held bad on grounds not pointed out in the demurrer.
Application for rehearing overruled.